EXHIBIT 21.1 SUBSIDIARIES OF ATLAS ENERGY GROUP, LLC Name Jurisdiction New Atlas Holdings, LLC Delaware Atlas Energy Company, LLC Delaware Atlas Noble, LLC Delaware Atlas Lightfoot, LLC Delaware Atlas Growth Partners GP, LLC Delaware Atlas Growth Partners, L.P. Delaware Atlas Growth Eagle Ford, LLC Texas Atlas Growth Holdings Operating Company, LLC Delaware Atlas Growth Eagle Ford Operating Company, LLC Texas Atlas Growth Texas, LLC Texas Atlas Growth Oklahoma, LLC Oklahoma Atlas Energy Resource Services, Inc. Delaware Titan Energy Management, LLC Delaware
